Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because a computer readable medium is not patent eligible.

See MPEP 2106.03:

Non-limiting examples of claims that are not directed to any of the statutory categories include:
[…]
Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and
[…]



The applicant’s specification, states, ¶19, “Storage 140 may include one more non-transitory computer-readable storage mediums including, for example, magnetic disks (fixed, floppy, and removable) and tape, optical media such as CD-ROMs and digital video disks (DVDs), and semiconductor memory devices such as Electrically Programmable Read-Only Memory (EPROM), and Electrically Erasable Programmable Read-Only Memory (EEPROM).”, ¶72, “Storage 865 may include one more non- transitory computer-readable storage mediums including, for example, magnetic disks (fixed, floppy, and removable) and tape, optical media such as CD-ROMs and digital video disks (DVDs), and semiconductor memory devices such as Electrically Programmable Read-Only Memory (EPROM), and Electrically Erasable Programmable Read-Only Memory (EEPROM). Memory 860 and storage 865 may be used to tangibly-38-  retain computer program instructions or code organized into one or more modules and written in any desired computer programming language.”

None of these limit the claims to exclude transitory embodiments, thus the claims aren’t patent eligible under 101.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first representation" "the second representation" in line 8-9.  There is insufficient antecedent basis for this limitation in the claim.

The examiner notes, that while this looks like it might be a small typographical error, the lack of clarity is keeping allowability from being determined or the claims themselves from being rejected. In claim 4, later, a second representation, is recited. 

Claim 11 recites similar limitations and is indefinite under similar rationale as detailed above.

Claim 17 recites similar limitations and is indefinite under similar rationale as detailed above.

All of the dependent claims inherit the indefiniteness of their respective independent claim, thus they are also indefinite.

Claim 4 recites “a second representation”, when claim 1 recites, “the second representation.” Since claim 1 already recites “the second representation” and it has antecedent issues, a second representation in claim 4 is considered to have antecedent issues as well. It is not clear if this claim is intended to further limit claim 1 or not.  

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 4, recites “a second representation”, where, claim 1, already limits the second geometric representation, as line 9, “the second representation.” The examiner notes that claim 1 has an indefinites issue with the claim and thus it is not entirely clear what is intended by the language of claim 4 due to that as well.

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616